Fourth Court of Appeals
                                          San Antonio, Texas

                                                JUDGMENT
                                             No. 04-18-00833-CV

                        IN THE INTEREST OF M.A.G. and Z.A.G., Children

                      From the County Court at Law No. 2, Webb County, Texas
                                Trial Court No. 2017FLI001815 C3
                             Honorable Missy Medary, Judge Presiding 1

        BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the award of attorney’s fees against
Abelardo G. Gonzalez is REVERSED and we REMAND the case to the trial court solely for a
new hearing on Judge Jose Antonio Lopez’s motion for sanctions. In all other respects, the trial
court’s judgment is AFFIRMED.

         Because appellant is indigent, we do not assess costs against him.

         SIGNED December 23, 2020.


                                                          _____________________________
                                                          Luz Elena D. Chapa, Justice




1
 The Honorable Victor Villarreal, Presiding Judge of County Court at Law No. 2, Webb County, signed the orders
dismissing the claims against Officer Nicolas Lichtenberger, Officer Robert Garcia, and Judge Jose Antonio Lopez
and awarding sanctions; the Honorable Sid Harle, sitting by assignment, signed the Order in Suit Affecting the Parent-
Child Relationship; and the Honorable Missy Medary, sitting by assignment, signed the order disposing of the claims
against Deputy Ponce Trevino.